Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 1 of 24




          Exhibit 19
Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 2 of 24
Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 3 of 24
Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 4 of 24




                                                         KSMITH005735
                                                              Sm th002374
Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 5 of 24




                                                         KSMITH005736
                                                              Smith002375
Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 6 of 24
Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 7 of 24
Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 8 of 24

   SMITH - Referral for Foreclosure Mediation Notice, per RCW 61.24.163(3)
           HAMP Application, Hardship Letter and other Documents




                                                                           7
                                                                   KSMITH000488
Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 9 of 24

   SMITH - Referral for Foreclosure Mediation Notice, per RCW 61.24.163(3)
           HAMP Application, Hardship Letter and other Documents




                                                                           8
                                                                   KSMITH000489
Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 10 of 24

   SMITH - Referral for Foreclosure Mediation Notice, per RCW 61.24.163(3)
           HAMP Application, Hardship Letter and other Documents




                                                                           9
                                                                   KSMITH000490
Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 11 of 24
Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 12 of 24

   SMITH - Referral for Foreclosure Mediation Notice, per RCW 61.24.163(3)
           HAMP Application, Hardship Letter and other Documents




                                                                          11
                                                                   KSMITH000492
Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 13 of 24
Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 14 of 24
Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 15 of 24

   SMITH - Referral for Foreclosure Mediation Notice, per RCW 61.24.163(3)
           HAMP Application, Hardship Letter and other Documents




                                                                              5
                                                                   KSMITH003004
Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 16 of 24

   SMITH - Referral for Foreclosure Mediation Notice, per RCW 61.24.163(3)
           HAMP Application, Hardship Letter and other Documents




                                                                              6
                                                                   KSMITH003005
Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 17 of 24

   SMITH - Referral for Foreclosure Mediation Notice, per RCW 61.24.163(3)
           HAMP Application, Hardship Letter and other Documents




                                                                              7
                                                                   KSMITH003006
Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 18 of 24
Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 19 of 24

   SMITH - Referral for Foreclosure Mediation Notice, per RCW 61.24.163(3)
           HAMP Application, Hardship Letter and other Documents




                                                                              9
                                                                   KSMITH003008
        Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 20 of 24

                SMITH - Referral for Foreclosure Mediation Notice, per RCW 61.24.163(3)
                                Documents for Mediation Follow Up as of July 17 2017


 UNIFORM BORROWER ASSISTANCE FORM

 If you are experiencing a temporary or long-term hardship and need help, you must complete and submit this form along
 with other required documentation to be considered for available solutions. On this page, you must disclose information
 about (1) you and your intentions to either keep or transition out of your home; (2) the property's status; (3) bankruptcy;
 and (4) your credit counseling agency.
 On Page 2, you must disclose information about all of your income, expenses and assets. Page 2 also lists the required
 income documentation that you must submit in support of your request for assistance. Then on Page 3, you must
 complete the Hardship Affidavit in which you disclose the nature of your hardship. The Hardship Affidavit informs you of
 the required documentation that you must submit in support of your hardship claim.
 NOTICE: In addition, when you sign and date this form, you will make important certifications, representations and
 agreements, including certifying that all of the information in this Borrower Assistance Form is accurate and truthful
 and any identified hardship has contributed to your submission of this request for mortgage relief.
 REMINDER: The Borrower Response Package you need to return consists of: (1) this completed, signed and dated
 Borrower Assistance Form; (2) completed and signed IRS Form 4506T-EZ (4506T for self-employed borrowers or
 borrowers with rental income); (3) required income documentation; and (4) required hardship documentation.

 Loan Number                                                                                    (usually found on your monthly mortgage statement)
 Servicer's Name Shellpoint

 I want to:                       [T Keep the Property                Vacate the Property          O Sell the Property                I I Undecided

 The property is currently:       I? My Primary Residence O A Second Home                            | An Investment Property

 The property is currently:       {Z Owner Occupied                 \~ Renter Occupied               | Vacant

                                 BORROWER                                                                   CO-BORROWER
 BORROWER'S NAME                                                                      CO-BORROWER'S NAME
 Karen D. Smith
 SOCIAL SECURITY NUMBER                        DATE OF BIRTH                          SOCIAL SECURITY NUMBER          DATE OF BIRTH


 HOME PHONE NUMBER WITH AREA CODE                                                     HOME PHONE NUMBER WITH AREA CODE
 206 329 9303
 CELL OR WORK NUMBER WITH AREA CODE                                                   CELL OR WORK NUMBER WITH AREA CODE


 MAILING ADDRESS
 PO Box 22417, Seattle, WA 98122
 PROPERTY ADDRESS (IF SAME AS MAILING ADDRESS, JUST WRITE SAME)                                   EMAIL ADDRESS
 819 21 st Ave. Seattle, WA 98122                                                                kdelores@msn.com
 Is the property listed for sale? Q Yes        \Z\ No                                 Have you contacted a credit counseling agency for help?
 If yes, what was the listing date?__________                                         I I Yes          □ No
 If property has been listed for sale, have you received an offer on the              If yes, please complete the counselor contact information below:
 property?                          □ Yes □ Mo                                        Counselor's Name: ________________________________
 Date of offer:                     Amount of Offer: $                                Agency's Name:      _________________________________
 Agent's Name: _____
                                                                                      Counselor's Phone Number: __________________________
 Agent's Phone Number:
 For Sale by Owner?                 I~l Yes I I No                                    Counselor's Email Address:
 Do you have condominium or homeowner association (HOA) fees?               Yes       0 No
 Total monthly amount: $                                  Name and address that fees are paid to:

 Have you filed for bankruptcy? 0 Yes          0 No       If yes:          0 Chapter 7          □ Chapter 11        □ Chapter 12        □ Chapter 13
 If yes, what is the filing Date: 06/05/2008   p|as your bankruptcy been discharged? 0 Yes          n No        Bankruptcy case number: 08-13473

 Is any Borrower an active duty service member?                                                                                    l~l Yes      0 No
 Has any Borrower been deployed away from his/her primary residence or received a Permanent Change of Station order?               □ Yes        0 No
 Is any Borrower the surviving spouse of a deceased service member who was on active duty at the time of death?                    I I Yes      0 No


Fannie Mae/Freddie Mac Form 710                                         Page 1 of 4                                                     February 2013




                                                                                                                                   KSMITH002981
    Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 21 of 24

              SMITH - Referral for Foreclosure Mediation Notice, per RCW 61.24.163(3)
                              Documents for Mediation Follow Up as of July 17 2017


UNIFORM BORROWER ASSISTANCE FORM
        Monthly Household Income                       Monthly Household Expenses and Debt                  Household Assets (associated with the
                                                                             Payments                       property and/or borrower(s)excluding
                                                                                                                            retirement funds

Gross wages                            $               First Mortgage Payment                      5       Checking Account(s)                    51
Overtime                                               Second Mortgage Payment                             Checking Account(s)                    5

Zhild Support / Alimony*               S               Homeowner’s Insurance                               savings / Money Market                 $
Non-taxable social security/SSDI       S               Property Taxes                                      CDs                                    $
Taxable SS benefits or other monthly   ?               Credit Cards / Installment Loan(s) (total   $       Stocks / Bonds                         S
income from annuities or retirement                    minimum payment per month}



Tips, commissions, bonus and self-     ;               Alimony, child support payments                     Other Cash on Hand
employed income_____________

^ents Received                         $               Car Lease Payments                                  Other Real Estate (estimated value)    $
Jnemployment Income                                    HOA/Condo Fees/Property Maintenance $               Other                                  s
-ood Stamps/Welfare                                    Mortgage Payments on other properties $

Other                                                  other Utilites and Bus Exp                  $
Total (Gross income)                   $               Total Household Expenses and Debt                   Total Assets                           $
                                                       Payments
Any other liens (mortgage liens, mechanics liens, tax liens, etc.)

Lien Holder's Name                         Balance and Interest Rate                  _oan Number                           Lien Holder's Phone Number




                                                            Required Income Documentation

 LJ Do you earn a salary or hourly wage?                       |7| Are you self-employed?
     For each borrower who is a salaried employee or                For each borrower who receives self-employed income, include a complete, signed
     paid by the hour, include paystub(s) reflecting the           individual federal income tax return and, as applicable, the business tax return; AND
     most recent 30 days' earnings and documentation               either the most recent signed and dated quarterly or year-to-date profit/loss statement
     reflecting year-to-date earnings, if not reported             that reflects activity for the most recent three months; OR copies of bank statements for
     on the paystubs (e.g. signed letter or printout               the business account for the last two months evidencing continuation of business
     from employer}.                                               activity.

 FI Do you have any additional sources of income? Provide for each borrower as applicable:
     "Other Earned Income" such as bonuses, commissions, housing allowance, tips, or overtime:
        HI Reliable third-party documentation describing the amount and nature of the income (e.g., paystub, employment contract or printouts
           documenting tip income).
        Social Security, disability or death benefits, pension, public assistance, or adoption assistance:
        n Documentation showing the amount and frequency of the benefits, such as letters, exhibits, disability policy or benefits statement from the
           provider, and
        FI Documentation showing the receipt of payment, such as copies of the two most recent bank statements showing deposit amounts.
        Rental income:
        FI Copy of the most recent filed federal tax return with all schedules, including Schedule E—Supplement Income and Loss, Rental income for
           qualifying purposes will be 75% of the gross rent you reported reduced by the monthly debt service on the property, if applicable; or
        l~l If rental income is not reported on Schedule E - Supplemental Income and Loss, provide a copy of the current lease agreement with either
            bank statements or cancelled rent checks demonstrating receipt of rent.
         Investment income:
        FI Copies of the two most recent investment statements or bank statements supporting receipt of this income.
        Alimony, child support, or separation maintenance payments as qualifying income:*
        n Copy of divorce decree, separation agreement, or other written legal agreement filed with a court, or court decree that states the amount
          of the alimony, child support, or separation maintenance payments and the period of time over which the payments will be received, and
        l~~l Copies of your two most recent bank statements or other third-party documents showing receipt of payment.


 *Notice: Alimony, child support, or separate maintenance income need not be revealed if you do not choose to have it considered for repaying
 this loan.




Fannie Mae/Freddie Mac Form 710                                              Page 2 of 4                                                     February 2013




                                                                                                                                    KSMITH002982
      Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 22 of 24

           SMITH - Referral for Foreclosure Mediation Notice, per RCW 61.24.163(3)
                          Documents for Mediation Follow Up as of July 17 2017


 UNIFORM BORROWER ASSISTANCE FORM
                                                        HARDSHIP AFFIDAVIT
I am requesting review of my current financial situation to determine whether I qualify for temporary or permanent mortgage loan relief
options.        Date Hardship Began is: aw
I believe that my situation is:
I I Short-term (under 6 months)     Q Medium-term (6 - 12 months)          [3 Long-term or Permanent Hardship (greater than 12 months)
I am having difficulty making my monthly payment because of reason set forth below:
(Please check the primary reason and submit required documentation demonstrating your primary hardship)
If Your Hardship is:                             Then the Required Hardship Documentation is:
I I   Unemployment                              FI    No hardship documentation required
171   Reduction in Income: a hardship that      171   No hardship documentation required
      has caused a decrease in your income
      due to circumstances outside your
      control (e.g,, elimination of overtime,
      reduction in regular working hours, a
      reduction in base pay)
I I   Increase in Housing Expenses: a           I I   No hardship documentation required
      hardship that has caused an increase in
      your housing expenses due to
      circumstances outside your control
I I   Divorce or legal separation. Separation   I I   Divorce decree signed by the court; OR
      of Borrowers unrelated by marriage,       I I   Separation agreement signed by the court, OR
      civil union or similar domestic           FI    Current credit report evidencing divorce, separation, or non-occupying
      partnership under applicable law                borrower has a different address; OR
                                                FI    Recorded quitclaim deed evidencing that the non-occupying Borrower or co­
                                                      Borrower has relinquished all rights to the property
I I    Death of a borrower or death of either   FI    Death certificate; OR
      the primary or secondary wage earner      FI    Obituary or newspaper article reporting the death
      in the household
I I   Long-term or permanent disability;       I I   Proof of monthly insurance benefits or government assistance (if applicable); OR
      Serious illness of a borrower/co­        FI Written statement or other documentation verifying disability or illness; OR
      borrower or dependent family member      FI    Doctor's certificate of illness or disability; OR
                                               □      Medical bills
                                               None of the above shall require providing detailed medical information.
I I   Disaster (natural or man-made)           FI     Insurance claim; OR
      adversely impacting the property or      FI     Federal Emergency Management Agency grant or Small Business Administration
      Borrower's place of employment                  loan, OR
                                               FI     Borrower or Employer property located in a federally declared disaster area
I I   Distant employment transfer / Relocation For active duty service members: Notice of Permanent Change of Station (PCS) or
                                               actual PCS orders.
                                               For employment transfers/new employment:
                                               l~l    Copy of signed offer letter or notice from employer showing transfer to a new
                                                      employment location; OR
                                               I I    Pay stub from new employer, OR
                                               FI     If none of these apply, provide written explanation
                                               In addition to the above, documentation that reflects the amount of any relocation
                                               assistance provided, if applicable (not required for those with PCS orders).
I I   Business Failure                         I I   Tax return from the previous year (including all schedules) AND
                                               I I    Proof of business failure supported by one of the fallowing:
                                                      □     Bankruptcy filing for the business; OR
                                                      □     Two months recent bank statements for the business account evidencing
                                                            cessation of business activity; OR
                                                      □     Most recent signed and dated quarterly or year-to-date profit and loss
                                                            statement
I I   Other: a hardship that is not covered     FI    Written explanation describing the details of the hardship and relevant
      above                                           documentation




Fannie Mae/Freddie Mac Form 710                              Page 3 of 4                                             February 2013




                                                                                                               KSMITH002983
       Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 23 of 24

             SMITH - Referral for Foreclosure Mediation Notice, per RCW 61.24.163(3)
                           Documents for Mediation Follow Up as of July 17 2017


     Borrower/Co-Borrower Acknowledgement and Agreement
     I certify, acknowledge, and agree to the following:
          1. All of the information in this Borrower Assistance Form is truthful and the hardship that I have identified
                contributed to my need for mortgage relief.
          2. The accuracy of my statements may be reviewed by the Servicer, owner or guarantor of my mortgage, their
                agent(s), or an authorized third party*, and I may be required to provide additional supporting documentation.
                I will provide all requested documents and will respond timely to all Servicer, or authorized third party*,
                communications.
          S. Knowingly submitting false information may violate Federal and other applicable law.
          4. If I have intentionally defaulted on my existing mortgage, engaged in fraud or misrepresented any fact(s) in
                connection with this request for mortgage relief or if I do not provide all required documentation, the Servicer
                may cancel any mortgage relief granted and may pursue foreclosure on my home and/or pursue any available
                legal remedies.
          5. The Servicer is not obligated to offer me assistance based solely on the representations in this document or
                other documentation submitted in connection with my request.
          6. I may be eligible for a trial period plan, repayment plan, or forbearance plan. If I am eligible for one of these
                plans, I agree that
                      a. All the terms of this Acknowledgment and Agreement are incorporated into such plan by reference as
                          if set forth in such plan in full.
                      b. My first timely payment under the plan will serve as acceptance of the terms set forth in the notice of
                          the plan sent by the Servicer.
                      c. The Servicer's acceptance of any payments under the plan will not be a waiver of any acceleration of
                          my loan or foreclosure action that has occurred and will not cure my default unless such payments are
                          sufficient to completely cure my entire default under my loan.
                      d. Payments due under a trial period plan for a modification will contain escrow amounts. If I was not
                          previously required to pay escrow amounts, and my trial period plan contains escrow amounts, I agree
                          to the establishment of an escrow account and agree that any prior waiver is revoked. Payments due
                          under a repayment plan or forbearance plan may or may not contain escrow amounts. If I was not
                          previously required to pay escrow amounts and my repayment plan or forbearance plan contains
                          escrow amounts, I agree to the establishment of an escrow account and agree that any prior escrow
                          waiver is revoked.
          7. A condemnation notice has not been issued for the property.
          8. The Servicer or authorized third party* will obtain a current credit report on all borrowers obligated on the
                Note.
          9. The Servicer or authorized third party* will collect and record personal information that I submit in this
                Borrower Response Package and during the evaluation process. This personal information may include, but is
                not limited to: (a) my name, address, telephone number, (b) my social security number, (c) my credit score, (d)
                my income, and (e) my payment history and information about my account balances and activity. I understand
                and consent to the Servicer or authorized third party*, as well as any investor or guarantor (such as Fannie
                Mae or Freddie Mac), disclosing my personal information and the terms of any relief or foreclosure alternative
               that I receive to the following:
                      a. Any investor, insurer, guarantor, or servicer that owns, insures, guarantees, or services my first lien or
                          subordinate lien (if applicable) mortgage loan(s) or any companies that perform support services to
                          them; and
                      b. The U.S. Department of Treasury, Fannie Mae and Freddie Mac, in conjunction with their
                          responsibilities under the Making Home Affordable program, or any companies that perform support
                          services to them.
          10. I consent to being contacted concerning this request for mortgage assistance at any telephone number,
                including mobile telephone number, or email address I have provided to the Lender/Servicer/ or authorized
               third party*. By checking this box, I also consent to being contacted byQtext messaging.

                                                           06/30/2017
              Borrower Signature                           Date             Co-Borrower Signature               Date

     *An authorized third party may include, but is not limited to, a counseling agency, Housing Finance Agency (HFA) or
      other similar entity that is assisting me in obtaining a foreclosure prevention alternative.

Fannie Mae/Freddie Mac Form 710                               Page 4 of 4                                              February 2013




                                                                                                                  KSMITH002984
Case 2:19-cv-00538-JCC Document 100-19 Filed 04/01/21 Page 24 of 24

     SMITH - Referral for Foreclosure Mediation Notice, per RCW 61.24.163(3)
                   Documents for Mediation Follow Up as of July 17 2017




   HELP FOR AMERICA'S HOMEOWNERS
                                                                                      MAKING HOME AFFORDABLE




                                               Dodd-Frank Certification
The following information is requested by the federal government in accordance with the Dodd-Frank Wall Street
Reform and Consumer Protection Act (Pub. L. 111-203). You are required to furnish this information. The law
provides that no person shall be eligible to begin receiving assistance from the Making Home Affordable Program,
authorized under the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.), or any other mortgage
assistance program authorized or funded by that Act, if such person, in connection with a mortgage or real estate
transaction, has been convicted, within the last 10 years, of any one of the following: (A) felony larceny, theft, fraud, or
forgery, (B) money laundering or (C) tax evasion,
l/we certify under penalty of perjury that l/we have not been convicted within the last 10 years of any one of the
following in connection with a mortgage or real estate transaction:
    (a) felony larceny, theft, fraud, or forgery,
    (b) money laundering or
    (c) tax evasion.
l/we understand that the servicer, the U.S. Department of the Treasury, or their agents may Investigate the accuracy of
my statements by performing routine background checks, including automated searches of federal, state and county
databases, to confirm that l/we have not been convicted of such crimes, l/we also understand that knowingly submitting
false Information may violate Federal law.
This Certificate is effective on the earlier of the date listed below or the date received by your servicer.




                                                                                                                06/30/2017
   Borrower Signature                                   Social Security Number          Date of Birth           Date



   Co-Borrower Signature                                Social Security Number          Date of Birth           Date




                                                                                                        KSMITH002985
